UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2013 First Advantage Bancorp (Exact name of registrant as specified in its charter) Tennessee 001-33682 26-0401680 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1430 Madison Street, Clarksville, Tennessee37040 (Address of principal executive offices) (Zip Code) (931) 552-6176 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01. Other Events. On January 16, 2013 First Advantage Bancorp (the “Company”) the holding company for First Advantage Bank, issued a press release announcing that its Board of Directors declared a $0.07 quarterly cash dividend per share on its common stock.Additionally, the Board of Directors announced that its annual meeting of stockholders will be held at 1:00 p.m., local time, on Wednesday, May 15, 2013 at the First Advantage Bank, North Clarksville Branch, 1800 Ft. Campbell Blvd., Clarksville, Tennessee.A copy of the press release is furnished as an exhibit to this report and is incorporated into this Item 8.01. Item 9.01. Financial Statements and Exhibits. (d) Exhibit Number Description 99 Press Release issued January 16, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST ADVANTAGE BANCORP (Registrant) Date: January 16, 2013 By: /s/Earl O. Bradley, III Earl O. Bradley, III Title: Chief Executive Officer
